Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a ground layer and an antenna patch overlapping via a dielectric layer therebetween; a first feed via and a second feed via penetrating at least a portion of the dielectric layer; a power supply line connected to the first feed via and a coupling pattern disposed adjacent to the power supply line and coupled with the power supply line, however, the prior art of record fails to teach at least a portion of the antenna patch is disposed between the dielectric layer and the coupling pattern is disposed under the dielectric layer; the prior art also fails to teach a signal of a first frequency band is received and transmitted by an electrical signal applied to the first feed via, a signal of a second frequency band is received and transmitted by an electrical signal applied to the  second feed via, and a center frequency of the first frequency band is lower than a center frequency of the second frequency band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845